ACCEPTED
                                                                                          03-14-00701-CR
                                                                                                  6942386
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    9/15/2015 11:28:43 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00701-CR

 BARRY PIZZO                              §    IN THE            FILED IN
                                                          3rd COURT OF APPEALS
                                          §                    AUSTIN, TEXAS
 VS.                                      §    THIRD COURT9/15/2015 11:28:43 PM
                                          §                   JEFFREY D. KYLE
 STATE OF TEXAS                           §    OF APPEALS          Clerk


                   MOTION TO SUPPLEMENT
       APPELLATE RECORD WITH OMITTED TRANSCRIPTIONS

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes BARRY PIZZO, Appellant in the above styled and numbered

cause, and pursuant to Tex.R.App.Pro. Rule 34.6(d), requests this Court to supplement

the appellate record with omitted transcriptions of trial proceedings, and for good

cause would show as follows:

       1.    This case is on appeal from the 207th Judicial District Court of Comal

County, Texas.

       2.    The case below was styled the STATE OF TEXAS vs. BARRY PIZZO,

and numbered CR-2013-146.

       3.    Appellant was convicted of TAMPERING WITH OR FABRICATING

PHYSICAL EVIDENCE, a felony offense.

       4.    Appellant was assessed a sentence of confinement in the Texas

Department of Criminal Justice for LIFE.

       5.    Counsel for appellant has reviewed the partial appellate record submitted

to this Court. Through his review, Counsel has determined that a speedy trial
violation occurred and a motion to set aside the indictment due to the speedy trial

violation was denied by the trial court. (RR V 22, 24).

        In arguing against the motion to set aside the indictment due to the speedy trial

violation, the State made several allegations regarding the cause for delay. (RR V 11).

Specifically, the State addressed the cause for the delays of the May 2014 trial setting

and the August 2014 trial setting. (RR V 11).

        The instant cause was set for trial four separate times. (RR V 6). See also

Exhibit A.

        The attached exhibit details the instant matter being set for trial on May 27,

2014. No transcription of announcements made in connection with that trial setting

are part of the present record.1

        The attached exhibit details the instant matter being set for trial on July 7, 2014.

No transcription of announcements made in connection with that trial setting are

part of the present record.

        The attached exhibit details the instant matter being set for trial on August 18,

2014.     Volume 4 of the present reporter’s record is a transcription of the

announcements made in connection with that trial setting.

        The attached exhibit details the instant matter being set for trial on September


1
  In a separate instance, the State represented that evidence was not provided to the Defense due to
its contents including child pornography. (RR V 21). Later in the record, it was revealed that the
evidence in question did not contain child pornography. (RR IV 90). Accordingly, while counsel
29, 2014. Volume 5 of the present reporter’s record is a transcription of the

announcements made in connection with that trial setting.

       6.     Accordingly, the record before this Court is incomplete and does not

provide an adequate basis for review of the merits of potential claims, in particular a

claim regarding a speedy trial violation. At a minimum, the omitted evidentiary items

are believed to be relevant to the evaluation and development of claims relating to

whether appellant was provided his right to a speedy trial.

       7.     The omitted recordings/transcriptions are currently possessed by the

Official Court Reporter for the 207th Judicial District Court of Comal County, Texas.

       8.     In order to facilitate a full review of the appellate record by appellate

counsel and by this Court on appellate review, Appellant requests this Court to direct

the Official Court Reporter for the 207th Judicial District Court of Comal County,

Texas to expeditiously forward to this Court for inclusion within the appellate record

transcriptions of any and all settings had in the instant cause to include, but not limited

to, the announcements made in the trial court of the May 27, 2014 trial setting and the

July 7, 2014 trial setting. Additionally, appellant would request the appellate record

be supplemented with transcriptions of each and every setting in the trial court in the

instant matter.

       9.     Each of the requested transcriptions are essential on appeal to the


for appellant would accept the State’s version of the announcements made in connection with the
evaluation and development of claims relating to whether appellant was provided with

a speedy trial.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Supplement the Appellate Record and for such other and further

relief as the Court may deem appropriate.

                                             Respectfully submitted,

                                             THE PASTRANO LAW FIRM, P.C.
                                             The Old Cotton Exchange Building
                                             202 Travis Street, Suite 307
                                             Houston, Texas 77002
                                             Telephone: 713.222.1100
                                             Facsimile: 832.218.7114


                                             By:____________________________
                                               E. CHEVO PASTRANO
                                               State Bar No. 24037240
                                               chevo@pastranolaw.com

                                                 Counsel for Appellant




May 2014 trial setting, a transcription of the announcements can verify those events.
                        CERTIFICATE OF SERVICE

      This is to certify that on September 16, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Comal

County, Texas, via facsimile and/or email.




                                      E. Chevo Pastrano